Citation Nr: 1615750	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the lumbar spine as secondary to treatment for service-connected ulcerative colitis.  

2. Entitlement to service connection for degenerative arthritis of the cervical spine as secondary to treatment for service-connected ulcerative colitis. 

3. Entitlement to service connection for a bilateral elbow disability as secondary to treatment for service-connected ulcerative colitis. 

4. Entitlement to service connection for a bilateral wrist disability as secondary to treatment for service-connected ulcerative colitis. 

5. Entitlement to service connection for a bilateral hand disorder as secondary to treatment for service-connected ulcerative colitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2012.  A transcript of the hearing is associated with the claims file.  

In January 2013, the Board remanded the claims for additional development.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.  

The issue of service connection for cataracts as secondary to treatment for service-connected ulcerative colitis has been raised by the Veteran in a May 2010 statement and was referred to the RO in the Board's January 2013 remand, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection bilateral hand disorders as secondary to service-connected ulcerative colitis or treatment/medications (i.e., prednisone) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, degenerative arthritis of the lumbar spine is proximately due to service-connected ulcerative colitis. 

2.  Resolving doubt in the Veteran's favor, degenerative arthritis of the cervical spine is proximately due to service-connected ulcerative colitis.  

3.  In correspondence in October 2013, after certification of the appeal to the Board but prior to the promulgation of a final decision, the Veteran noted that he agreed with the denial of service connection for bilateral elbow and wrist disorders.   


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for degenerative arthritis of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 20142); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for withdrawal of the appeal of the denial of service connection for degenerative arthritis of the bilateral elbows are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of the denial of service connection for degenerative arthritis of the bilateral wrists are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence in October 2013, the Veteran noted that he agreed with the denial of service connection for bilateral elbow and bilateral wrist disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the claims for service connection for degenerative arthritis of the lumbar spine and for degenerative arthritis of the cervical spine.  The claims are substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veterans Law Judge who chairs a hearing must fulfill two duties:  the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

III.  Service Connection

The Veteran served as a U.S. Navy submarine electronics technician.  He received an honorable, permanent disability retirement and was awarded service connection for ulcerative colitis, effective December 1, 1992, the day following discharge from active duty.  He contended in January 2009 statement, a January 2010 notice of disagreement, a September 2010 substantive appeal, and during the July 2012 Board hearing that he has been diagnosed with degenerative arthritis of the lumbar and cervical spine and that the disease was caused by service-connected ulcerative colitis or by prolonged use of the steroid medication prednisone.  The Veteran also contended in an October 2013 statement that the arthritis of his spine was caused by the same process as that of his bilateral knees for which the Board granted service connection in January 2013.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

During the Board hearing, the Veteran and his spouse, a registered nurse, testified that during and after service, he was prescribed prednisone for the control of ulcerative colitis flare-ups continuously for a six year period of time with doses as high as 90 milligrams (mg).  The Veteran's spouse, who married the Veteran in 1994, testified that she was concerned that the medication in long courses and high doses could damage the pancreas and kidneys and immediately sought treatment from a private physician.  The medication was stopped in 1997 after he underwent a colectomy. 

Service treatment records are silent for any injuries, symptoms, diagnoses or treatment of the lumbar or cervical spine.  

Service treatment records show that the Veteran was diagnosed with ulcerative colitis in April 1991 and was treated at that time with a course of prednisone starting at 40 mg and tapering over six weeks.  He was subsequently treated for recurrent episodes until medical retirement, but records including a medical examination board report do not specify the medication regimen.  A VA physician during an examination in March 1993 noted that the Veteran had flare-ups every four to six months lasting two months and was prescribed courses of prednisone.  In May 1994, a military physician noted the Veteran's report of three to four flare-up episodes over the previous two years that required prednisone on occasion.  In June 1995, another VA physician noted the Veteran's report of using 20 mg per day one or two times per year to control flare-ups. 

In February 1997, a private gastroenterologist noted that he had identified severe colitis in a January 1996 colonoscopy and that the Veteran had been "on and off prednisone" without relief.   The specialist referred the Veteran to a private surgeon. In a March 1997 letter, the surgeon noted that the Veteran had gained 40 pounds in the past year and had been on tapered courses of prednisone starting at 40 mg.  However, the symptoms returned even at low dose, and he could not be weaned off the medication.  The Veteran underwent a series of intestinal surgeries from March to May 1997 that included a protocolectomy and placement of an ileoanal reservoir.   Since the surgery, the Veteran continued to experience symptoms, but the records are silent for any further courses of prednisone.  

In December 2006, X-rays obtained by a private medical provider showed degenerative disease in both knees.  In August 2009, a VA contract family practice physician reviewed concurrent X-rays and diagnosed degenerative disease of the lumbar, thoracic, and cervical spine.  Therefore, as there is competent evidence of current thoracolumbar and cervical spine disabilities, the first element of service connection is met.  Of note, the Veteran was born in July 1964 and was age 42 and 45 at the time of the knee and spinal diagnoses.  

There is competent and probative evidence both for and against whether the thoracolumbar and cervical spine disease is proximately caused by service-connected ulcerative colitis or the courses of prednisone used to treat the disabilities. 

In August 2009, after an examination and review of the record to date, the VA contract family practice physician in August 2009 noted, "In regards to the degenerative joint disease/arthritis of the [other joints] and back, it is medically impossible to correlate treatment for colitis, including prednisone to any of these conditions.  Prednisone can lead to osteoporosis but not osteoarthritis years after it is stopped." 

In August 2013, after another examination and record review to date, a VA general medical physician noted in two places in the report that the Veteran had mild degenerative joint disease of the cervical and lumbar spine that was consistent with age of 49 years.  He noted his consultation with a gastroenterologist, referred to unspecified medical texts and articles, and found that the spinal disease was not caused by ulcerative colitis or prednisone.  He noted that a total colectomy is generally curative for extrapyramidal symptoms of ulcerative colitis that would cause non-degenerative type of arthritis and that the Veteran had not had recurrence of ulcerative colitis inflammation at the re-anastomosis of the bowel.  He noted that degenerative type arthritis (spondlyloarthritis) is associated with a genetic marker but that the radiological findings do not suggest the presence of this type or need for a genetic marker investigation.  He further noted that ulcerative colitis and high dose steroids were risk factors for bone loss but that there was no evidence of osteoporosis despite the long period of treatment in this Veteran's case.  
 
On the other hand, in an undated memo, the Veteran's attending advance practice registered nurse (APRN) noted that a side effect of prednisone is bone density loss.  Because the Veteran was experiencing pain due to erosion of the knee joint, the ARPN found that the prednisone caused the Veteran's bone density loss.  In a March 2009 examination of the knees and ankles, the Veteran's attending orthopedic physician noted, "Possibly some of the pain that he has is related to his ulcerative colitis, which also carries an inflammatory arthritis with various patients."  In April 2010, the orthopedic physician noted, "It is hard to tell whether his knees are related to his ulcerative colitis, but I would think that this is possibly the case considering his DJD at such a young age." Later the same month, the physician restated the finding referring to the absence of other risk factors for arthritis.  In May 2010, a private endocrinologist noted, "[The Veteran] continues to suffer from symptoms of arthritis, perhaps related to his ulcerative colitis."  

The Veteran submitted two articles obtained from the Internet, one published by the Crohn's and Colitis Foundation of America, which generally addressed  extraintestinal complications of the disease including arthritis.  The authors note that the arthritic complications occur in 20-25 percent of patients and that it is not easy to establish a link to the intestinal condition.  The types of arthritis that manifest in these patients are peripheral and axial arthritis and ankylosing spondylosis.  The author noted that when the inflammation of the colon subsides and when medications such as prednisone are stopped, joint pain from peripheral arthritis also resolves but not the with the other two types of arthritis.  The author of the other article noted that the cause for the relationship is not known but that some physicians believe that dysregulation within the immune system triggers inflammation in other parts of the body.  

During the Board hearing, the Veteran testified that despite the colectomy, he retained a portion of his colon and continued to experience severe symptoms, and flare-ups.  He did not report continued use of prednisone.  The Veteran testified that his orthopedic physician told him that he was in the group of patients for which there is a direct link between ulcerative colitis and his degenerative joint disease.  The Veteran's spouse, a registered nurse, also testified as to the Veteran's current symptoms and findings told to her by the attending private physicians. 

Finally, the Board is mindful that its decisions are not precedential but that it granted service connection for degenerative joint disease of the bilateral knees in January 2013 based on the record at that time which did not contain the August 2013 VA opinion.  The Board recognized that several of the positive opinions outlined above were somewhat speculative in nature; however, the medical evidence at that time, overall, favored the Veteran's claim for service connection for bilateral knees on a secondary basis.  The orthopedic physician noted that the Veteran's knee arthritis was associated with his ulcerative colitis, citing the lack of other contributing factors, as well as the Veteran's relatively young age for DJD.  The opinion was supported by the APRN and by the endocrinologist.  

In his October 2013 statement, the Veteran contended that his spinal arthritis was the result of the same biological process.  Because the Veteran does not have medical training, he is not competent to offer this as probative evidence. The Board recognizes the spouse's medical training and places probative weight on her assessment of the impact of extended use of prednisone, but she did not comment on this theory of a similar biological process.  Nevertheless, this theory was not addressed by any of the VA examiners and is compatible with the general findings offered by his attending physicians and the APRN. 

The Board finds that service connection on a direct basis is not warranted because the Veteran's cervical and lumbar spine degenerative disease manifested greater than one year after service and because there is no lay or medical evidence that it is caused or aggravated by any injury or other aspect of service. 

The Board finds that service connection for cervical and lumbar degenerative disease secondary to a six year period of intermittent, tapering courses of prednisone is not warranted.  The weight of medical evidence from VA and private providers and the general Internet articles is that the medication can cause symptoms of peripheral arthritis while it is in use which resolved after usage ends.  In this case, the arthritic symptoms manifested after the termination of use of prednisone.  The medication can cause osteoporosis that was suggested by the APRN but ruled out by the VA physician in August 2013 who specifically evaluated imaging studies of the spine and determined that further laboratory investigation was not warranted. 

However, resolving all doubt in favor of the Veteran service connection for cervical and lumbar degenerative arthritis is warranted secondary to service-connected ulcerative colitis.  The VA physician in August 2009 found that it was medically impossible to connect ulcerative colitis to degenerative joint disease/arthritis of the back which conflicts with the general published articles that support a relationship in a small fraction of patients.  The Veteran's attending orthopedic physician did find a relationship in this Veteran's case to arthritis of the knees and ankles, although in somewhat conditional terms.  The APRN found that the Veteran did have bone loss caused by ulcerative colitis but did not refer to any imaging or laboratory studies.  In contrast, the VA physician in August 2013 did refer to studies and found no evidence of osteoporosis, but did not recommend further investigation and did not address the absence of risk factors or younger age applicable to the Veteran's case.  Considering the differences of competent medical opinion, the published article indicating the possibility of a relationship in some patients, the unchallenged issues of young age and lack of other risk factors, and the continuing symptoms of ulcerative colitis that affects the remaining portion of the bowel, the Board finds that there is a relatively equal balance of competent and probative evidence both for and against whether the Veteran's current ulcerative colitis proximately caused the current cervical and lumbar degenerative disease.  

Therefore, service connection for degenerative arthritis of the cervical and lumbar spine is warranted secondary to service-connected ulcerative colitis.  The Board has applied the "benefit of the doubt" rule and the Board will grant these claims for service connection.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted. 

Service connection for degenerative arthritis of the cervical spine is granted. 

Service connection for a bilateral elbow disability is dismissed. 

Service connection for a bilateral wrist disability is dismissed. 









REMAND

In January 2013, the Board remanded the claim for service connection for degenerative arthritis of the hands for further development including a VA examination and thereafter to readjudicate the claim.  A VA examination was performed in August 2013 and the results have been associated with the claims file.  Regrettably, the RO did not readjudicate this claim in the most recent September 2013 supplemental statement of the case prior to returning the appeal to the Board.  

When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case (SSOC) must be furnished to the Veteran, and his representative, if any, unless the additional evidence is duplicative or not relevant to the issue on appeal.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).  Further, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

Under these circumstances, the Board has no alternative but to remand for adjudication of the claim for service connection service connection for a bilateral hand disorder as secondary to treatment for service-connected ulcerative colitis in light of the additional evidence received, and for issuance of an SSOC reflecting such adjudication. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for a bilateral hand disorder as secondary to treatment for service-connected ulcerative colitis.   If the claim remains denied, issue a supplemental statement of the case.  After an adequate opportunity to respond, return the issue to the Board for further appellate review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


